IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-80,402-01


Ex parte PAUL GILBERT DEVOE, Applicant




On Application for Writ of Habeas Corpus from
Travis County



Womack, J., filed a concurring statement, in which Johnson and Cochran, jj.,
joined.


	I join the Court's order, except its statement adopting the trial judge's findings and
conclusions.
	Some of those findings and conclusions reach the merits of the applicant's claims about
expert testimony on prison conditions. As we held on the appeal from this conviction, the merits
were not preserved for review. The trial court should not have reached the merits in this collateral
proceeding, nor should this court.
	I also wish to state my understanding that this court has not relied in  any way on the trial
judge's findings that Dr. Richard Coons's testimony on future dangerousness was relevant and
scientifically reliable. As we held in Coble v. State, 330 S.W.3d 253 (2010), such testimony was
not admissible because it was not reliable.


Filed: January 15, 2014.
Do Not Publish.